     Case 2:19-cv-00055-MCE-KJN Document 11 Filed 03/28/19 Page 1 of 10


 1 ROBERT J. GANDY (State Bar No. 225405)
   rjg@severson.com
 2 SEVERSON & WERSON
   A Professional Corporation
 3 19100 Von Karman Ave. #700
   Irvine, California 92612
 4 Telephone: (949) 442-7110
   Fax: (949) 442-7118
 5
   MEGAN C. KELLY (State Bar No. 251293)
 6 mck@severson.com
   SEVERSON & WERSON
 7 A Professional Corporation
   One Embarcadero Center, Suite 2600
 8 San Francisco, California 94111
   Telephone: (415) 398-3344
 9 Facsimile: (415) 956-0439

10 Attorneys for Defendants
   DIANE P. CRAGG and SEVERSON & WERSON
11

12
                                      UNITED STATES DISTRICT COURT
13
                      EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
14
   JAMES WILFRED RAY AND DEBORAH                        Case No. 2:19-CV-0055-MCE-KJN
15 ANN RAY,
                                                        DEFENDANTS DIANE CRAGG AND
16                      Plaintiffs,                     SEVERSON & WERSON EX PARTE
                                                        REQUEST FOR EXTENSION - OR STAY
17             vs.                                      - OF RESPONSIVE PLEADING
                                                        DEADLINE; DECLARATION OF
18 JUDGE WARREN STRACENER                               MEGAN C. KELLY IN SUPPORT
   JUDGE FREDA PECHNER                                  THEREOF
19 JUDGE THOMAS SMITH                                   [Fed. R. Civ. P. 6; Local Rule 144]
   JUDGE DAVID DEVORE
20 JENNIFER HEMINEZ, SUPERIOR COURT                     The Hon. Kendall J. Newman
   CLERK
21 GARY DECKER, THE WOLF FIRM                           Action Filed:     January 8, 2019
   PAVEL EKMEKCHYAN, YU MOHANDESI
22 DIANE CRAGG, SEVERSON & WERSON
   THOMAS WOODS, STOEL RIVES, LLP,
23
              Defendants.
24

25

26

27

28
     00192.0175/14805131.1                                                      2:19-CV-0055-MCE-KJN
                                          REQUEST FOR EXTENSION OF RESPONSIVE PLEADING DEADLINE
                                                                       [Fed. R. Civ. P. 6; Local Rule 144]
     Case 2:19-cv-00055-MCE-KJN Document 11 Filed 03/28/19 Page 2 of 10


 1            Defendants Diane Cragg and Severson & Werson (“Defendants”) hereby respectfully

 2 submit this ex parte request that the Court either grant a 28 day extension of the current March 29,

 3 2019 deadline for Defendants to file a response to the Complaint in the above-referenced action, or

 4 in the alternative, stay Defendants’ obligation to respond to the Complaint pending the Court’s

 5 review and decision of the pending Findings and Recommendation entered on March 18, 2019.

 6 Doc. 9.

 7            Defendants’ current response deadline is March 29, 2019. Declaration of Megan C. Kelly

 8 (“Kelly Decl.”) ¶ 3. On March 18, 2019, Magistrate Judge Kendall J. Newman issued a Findings

 9 and Recommendation (Doc. 9) on the motion to dismiss filed by co-defendants Stoel Rives, LLP

10 and Thomas Woods (Doc. 7), wherein Magistrate Judge Newman recommended that “all claims

11 against the non-appearing attorneys and law firms be DISMISSED WITH PREJUDICE,” that the

12 “entire case be DISMISSED WITH PREJUDICE” and that the “Clerk of the Court be directed to

13 close the case.”. Doc. 9.

14            The deadline to file any objection to the Findings and Recommendation falls on April 1,

15 2019, one day after the deadline for Defendants to file a responsive pleading. Kelly Decl. ¶ 4.

16 Regardless of whether an objection is filed, there may be additional delay before Judge England

17 issues an order on the Findings and Recommendation.

18            If adopted, the Findings and Recommendation would dismiss all claims and the entire case
19 against Defendants. Thus, in order to preserve the Court’s resources, as well as the parties’

20 resources, good cause exists to extend or stay the March 29, 2019 deadline for Defendants to file a

21 response to the Complaint to see if the Findings and Recommendations are adopted by the Court

22 and the case is dismissed in its entirety as to all defendants.

23            Counsel for Defendants attempted to obtain a stipulated extension from Plaintiffs. Kelly

24 Decl. ¶6. Counsel reached out to Plaintiffs by telephone and e-mail but did not receive a response.

25 Kelly Decl. ¶6, Ex. A. Defendants therefore respectfully request that the Court grant Defendants a

26 28-day extension of the March 29, 2019 deadline to file a responsive pleading or otherwise stay

27 Defendants’ obligation to file a responsive pleading until an order is issued regarding the March

28 18, 2019 Findings and Recommendation.
     00192.0175/14805131.1                           2                          2:19-CV-0055-MCE-KJN
                                          REQUEST FOR EXTENSION OF RESPONSIVE PLEADING DEADLINE
                                                                       [Fed. R. Civ. P. 6; Local Rule 144]
     Case 2:19-cv-00055-MCE-KJN Document 11 Filed 03/28/19 Page 3 of 10


 1 DATED: March 28, 2019              Respectfully submitted,

 2                                    SEVERSON & WERSON
                                      A Professional Corporation
 3

 4

 5                                    By:          /s/ Megan C. Kelly
                                                          Megan C. Kelly
 6
                                      Attorneys for Defendants DIANE P. CRAGG and
 7
                                      SEVERSON & WERSON
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     00192.0175/14805131.1                 3                          2:19-CV-0055-MCE-KJN
                                REQUEST FOR EXTENSION OF RESPONSIVE PLEADING DEADLINE
                                                             [Fed. R. Civ. P. 6; Local Rule 144]
     Case 2:19-cv-00055-MCE-KJN Document 11 Filed 03/28/19 Page 4 of 10


 1                                 DECLARATION OF MEGAN C. KELLY
 2            I, Megan C. Kelly, declare:

 3            1.        I am an attorney at law, a member in good standing of the State Bar of California

 4 and duly admitted to practice before this and other courts. I practice with Severson & Werson,

 5 APC, attorneys of record for Diane Cragg and Severson & Werson, APC (“Defendants”) in this

 6 action. In that capacity I have personal knowledge regarding filings in and matters related to this

 7 case and all the matters contained in this declaration. I make this declaration in support of

 8 Defendants’ request for an extension or stay of Defendants’ obligation to file a responsive

 9 pleading in light of the pending Findings and Recommendation (Doc. 9).

10            2.        On or about January 8, 2019, Plaintiffs filed a Complaint for Violation of Civil

11 Rights (“Complaint”), identified as Case Number 2:19-CV-0055 MCE KJN PS. Doc. 1.

12            3.        On or about January 30, 2019, Defendants Diane Cragg and Severson & Werson

13 (“Defendants”) received a Waiver of Service of Summons and a copy of the Complaint. Pursuant

14 to the Waiver of Service of Summons Defendants are to file a responsive pleading no later than

15 March 29, 2019.

16            4.        On March 18, 2019, Magistrate Judge Kendall J. Newman issued a Findings and

17 Recommendation on the motion to dismiss filed by co-defendants Stoel Rives, LLP and Thomas

18 Woods. Doc. 9. Pursuant to the Findings and Recommendation, Magistrate Judge Newman has
19 recommended that “all claims against the non-appearing attorneys and law firms be DISMISSED

20 WITH PREJUDICE,” that the “entire case be DISMISSED WITH PREJUDICE” and that the

21 “Clerk of the Court be directed to close the case.” Presently, the deadline to file any objection to

22 the Findings and Recommendation falls on April 1, 2019, one day after the response deadline for

23 Defendants.

24            5.        If adopted by the Court, the Findings and Recommendation would dismiss all

25 claims and the entire case against Defendants. In order to preserve both the parties’ and the

26 Court’s resources, good cause exists to extend the deadline for Defendants to respond in order to

27 see if the Findings and Recommendation are adopted by the Court.

28            6.        On March 26, 2019, I attempted to call Plaintiffs at the telephone number listed on
     00192.0175/14805131.1                                                         2:19-CV-0055-MCE-KJN
                                             REQUEST FOR EXTENSION OF RESPONSIVE PLEADING DEADLINE
                                                                          [Fed. R. Civ. P. 6; Local Rule 144]
     Case 2:19-cv-00055-MCE-KJN Document 11 Filed 03/28/19 Page 5 of 10



 1   the caption. I was not able to get through. Also on March 26, 2019, I e-mailed Plaintiffs at the e-

 2 mail address listed in the caption of the complaint. A copy of my email and the proposed

 3 stipulation are attached as Exhibit A. I did not receive any response to my e-mail.

 4             I declare under penalty of perjury under the laws of the United States of America and the

 5 State of California that the foregoing is true and correct and that this declaration was executed on

 6 March 28 2019, in San Francisco, California.

 7

 8                                                            /s/ Megan C. Kelly
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     00192.0175/14805131 I                            2                          2:19-CV-0055-MCE-KJN
                                           REQUEST FOR EXTENSION OF RESPONSIVE PLEADING DEADLINE
                                                                        [Fed. R. Civ. P. 6; Local Rule 144]
Case 2:19-cv-00055-MCE-KJN Document 11 Filed 03/28/19 Page 6 of 10




                 EXHIBIT A
               Case 2:19-cv-00055-MCE-KJN Document 11 Filed 03/28/19 Page 7 of 10

Megan C. Kelly

From:                           Megan C. Kelly
Sent:                           Tuesday, March 26, 2019 5:00 PM
To:                             'theray6@sbcglobal.net'
Subject:                        Ray vs. Judge Warren Stracener et al. / USDC Eastern Dist. Case No. 2:19-cv -0055 MCE
                                KJN PS
Attachments:                    14802213_1_Stip re Ext of responsive pleading deadline.DOCX; 14795251_1_Ray
                                Findings and Recommendation 3.18.19 dkt 9.PDF



Dear Mr. and Ms. Ray,

We represent Diane Cragg and Severson and Werson in the above referenced matter filed by you both. As
you know, Magistrate Judge Newman issued a Findings and Recommendation (attached) recommending that
all claims against all defendants be dismissed with prejudice and that the entire case be dismissed with
prejudice.

Given Magistrate Judge Newman's recommendation that the matter be dismissed as to both appearing and
non-appearing defendants, we believe it makes sense to see if the Findings and Recommendations are
adopted as the final order of the Court before we proceed with filing a response to the complaint. If the
Findings and Recommendations are adopted, then the matter is dismissed and no response is necessary. We
are therefore writing to seek a 28-day extension of the March 29, 2019 deadline for our responsive
pleading. Agreeing to this extension would conserve resources of both the parties and the Court.

I have prepared the attached stipulation. Please review, and if agreeable, sign at the respective signature
blocks and return to me via email. If I do not have your agreement to the attached stipulation by 5:00 p.m.
tomorrow, March 27, 2019, I plan to seek the extension via ex parte application to the Court.

Please be advised that I tried to contact you by telephone today, using the number listed on the caption, but I
was not able to get through to you.

Thank you,



                    Megan C. Kelly
Severson            Attorney
                    One Embarcadero Center, Suite 2600
 Werson             San Francisco, CA 94111
                    Main: (415) 398-3344 Direct: (415) 677-5679
                    Email: mck@severson.com www.severson.com
Case 2:19-cv-00055-MCE-KJN Document 11 Filed 03/28/19 Page 8 of 10



ROBERT J. GANDY (State Bar No. 225405)
rjg@severson.corn
SEVERSON & WERSON
A Professional Corporation
19100 Von Karman Ave. #700
Irvine, California 92612
Telephone: (949) 442-7110
Fax: (949) 442-7118

MEGAN C. KELLY (State Bar No. 251293)
mck@severson.com
SEVERSON & WERSON
A Professional Corporation
One Embarcadero Center, Suite 2600
San Francisco, California 94111
Telephone: (415) 398-3344
Facsimile: (415) 956-0439

Attorneys for Defendants
DIANE P. CRAGG and SEVERSON & WERSON



                                  UNITED STATES DISTRICT COURT

                 EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

JAMES WILFRED RAY AND DEBORAH                       Case No. 2:19-CV-0055-MCE-KJN
ANN RAY,
                                                    STIPULATION TO EXTEND
                    Plaintiffs,                     RESPONSIVE PLEADING DEADLINE
                                                    [Fed. R. Civ. P. 6; Local Rule 144]
          vs.
                                                    The Hon. Kendall J. Newman
JUDGE WARREN STRACENER
JUDGE FREDA PECHNER                                 Action Filed:     January 8, 2019
JUDGE THOMAS SMITH
JUDGE DAVID DEVORE
JENNIFER HEMINEZ, SUPERIOR COURT
CLERK
GARY DECKER, THE WOLF FIRM
PAVEL EKMEKCHYAN, YU MOHANDESI
DIANE CRAGG, SEVERSON & WERSON
THOMAS WOODS, STOEL RIVES, LLP,

                    Defendants.




00192.0175/14802213.1                                                       2:19-CV-0055-MCE-KJN
                                         STIPULATION TO EXTEND RESPONSIVE PLEADING DEADLINE
                                                                   [Fed. R. Civ. P. 6; Local Rule 144]
Case 2:19-cv-00055-MCE-KJN Document 11 Filed 03/28/19 Page 9 of 10



          WHEREAS, on or about January 8, 2019, Plaintiffs filed a Complaint for Violation of

Civil Rights ("Comlaint"), identified as Case Number 2:19-CV-0055 MCE KJN PS.

          WHEREAS, on or about January 30, 2019, Defendants Diane Cragg and Severson &

Werson ("Defendants") received a Waiver of Service of Summons and a copy of the Complaint.

Pursuant to the Waiver of Service of Summons Defendants are to file a responsive pleading no

later than March 29, 2019.

          WHEREAS, on March 18, 2019, Magistrate Judge Kendall J. Newman issued a Findings

and Recommendation on the motion to dismiss filed by co-defendants Stoel Rives, LLP and

Thomas Woods. Pursuant to the Findings and Recommendation, Magistrate Judge Newman has

recommended that "all claims against the non-appearing attorneys and law firms be DISMISSED

WITH PREJUDICE," that the "entire case be DISMISSED WITH PREJUDICE" and that the

"Clerk of the Court be directed to close the case."

          WHEREAS, if adopted, the Findings and Recommendation would dismiss all claims and

the entire case against Defendants.

          WHEREAS, the deadline to file any objection to the Findings and Recommendation falls

on April 1, 2019, after the deadline for Defendants to file a responsive pleading. Regardless of

whether an objection is filed, there may be additional delay before Judge England issues an order

on the Findings and Recommendation.

          WHEREAS, in order to preserve the Court's resources, as well as Defendants' counsel for

Defendants met and conferred with Plaintiffs to obtain a twenty-eight day extension of the March

29, 2019 responsive pleading deadline in accordance with Local Rule 144. Plaintiffs agreed.

          IT IS HEREBY STIPULATED by and between Plaintiffs, on the one hand, and

Defendants, on the other, through their respective counsel of record, that the deadline for

Defendants to file a responsive pleading is hereby extended to April 26, 2019. If, during that time,

Judge England issues an order adopting the Findings and Recommendation, Defendants shall not

be required to file any responsive pleading because all claims will have been dismissed and the

entire case will have been dismissed.


00192.0175/14802213.1                             2                             2:19-CV-0055-MCE-KJN
                                         STIPULATION TO EXTEND RESPONSIVE PLEADING DEADLINE
                                                                   [Fed. R. Civ. P. 6; Local Rule 144]
     Case 2:19-cv-00055-MCE-KJN Document 11 Filed 03/28/19 Page 10 of 10



 1             IT IS SO STIPULATED.

 2   DATED: March            , 2019   SEVERSON & WERSON
                                      A Professional Corporation
 3

 4
                                      By:
 5
                                                           Megan C. Kelly
 6
                                      Attorneys for Defendants DIANE P. CRAGG and
 7                                    SEVERSON & WERSON
 8

 9

10 DATED: March              , 2019
11

12
                                         By:
13

14                                       Attorneys for James Wilfred Ray, Pro Se
15

16 DATED: March               2019

17

18                                       By:
19

20                                       Attorneys for Deborah Ann Ray, Pro Se

21

22

23

24

25

26

27

28
     00192 0175/14802213 I                    3                          2:19-CV-0055-MCE-KJN
                                      STIPULATION TO EXTEND RESPONSIVE PLEADING DEADLINE
                                                                [Fed. R. Civ. P. 6; Local Rule 144]
